DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-16, 18, 20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soper et al (7,901,348) in view of Cohen et al (2012/0029339).
Regarding claim 1, Soper et al disclose a device for determining a specific position of a distal end of a catheter in an anatomical structure (abstract), the device comprising:
a catheter including a distal end and a position sensor arranged spaced apart from the distal end in a proximal direction (the claim does not limit how far the position sensor must be “spaced apart” from the distal end or how much of the catheter constitutes the distal end; fig.1B – position sensor 84 and distal end 78), wherein the position sensor is configured to provide data as the catheter is moved through the anatomical structure (abstract- position of the distal tip…during the procedure…a visual display is continually updated), the position data including position of the position sensor (a) in the anatomical structure (abstract - the present position and orientation of the marker in a 3-D graphical airway model generated from image reconstruction) and (b) with respect to the distal end of the catheter (abstract - an embedded position sensor…indicates the position of the distal tip of the probe in a Cartesian coordinate system); and

determine the specific position of the distal end of the catheter in the anatomical structure based on (i) distance between the position sensor and the distal end of the catheter as indicated by the position data of the position sensor (the distance between is known as it is a fixed positioning, position of the distal end is known by the position data of the position sensor, abstract – an embedded position sensor in the flexible endoscope indicates the position of the distal tip of the probe), (ii) the detected path of the catheter, and (iii) a position of the position sensor on the detected path of the catheter in the anatomical structure as indicated by the position data of the position sensor (col.5, ll.64-67; col.13, ll.58-67 - path is plotted  along the centerlines of the airway tree model passages, along with a current position of the flexible endoscope); and
provide guidance on performance of the movement of the catheter through the anatomical structure based on the position of the position sensor on the detected movement path of the catheter (col.1, ll.13-20 – providing three-dimensional (3-D) guidance to a catheterscope or flexible endoscope…to the use of a 3-D model in connection with a sensor, for 
Soper et al fail to explicitly disclose a pullback path.
However, Cohen et al teach in the same medical field of endeavor, a pullback path ([0420] – manual pullback of the endoluminal imaging probe is performed by an operator, the operator pushes the probe forward at time in order to view a given region for a second time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the movement path of the catheter with a pullback path of Cohen et al as it would provide application of a known technique (catheter pullback) to a known device (catheter) ready for improvement to yield predictable results (acquire location data in a lumen).
Regarding claim 2, Soper et al disclose further comprising an intravascular data acquisition sensor arranged at the distal end of the catheter and configured to provide intravascular data (Figs 1B and 1C, col.10, ll. 60-65 - touch sensors 98).
Regarding claim 3, Soper et al disclose wherein the position determination processor is further configured to register the intravascular data of the intravascular data acquisition sensor with at least one of the position data of the position sensor and the anatomical data of the anatomical structure based on the position data of the position sensor (col.10, ll.60-65 – touch sensors respond to contact with tissue…the signal produced by touch sensors 98 is thus useful in determining when the distal end of the flexible endoscope has contacted the junction, which serves as reference for tracking the flexible endoscope and providing registration).

Soper et al fail to explicitly disclose a pullback path.
However, Cohen et al teach in the same medical field of endeavor, a pullback path ([0420] – manual pullback of the endoluminal imaging probe is performed by an operator, the operator pushes the probe forward at time in order to view a given region for a second time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the movement path of the catheter with a pullback path of Cohen et al as it would provide application of a known technique (catheter pullback) to a known device (catheter) ready for improvement to yield predictable results (acquire location data in a lumen).
Regarding claim 5, Soper et al disclose further comprising a display configured to provide feedback about the movement of the catheter through the anatomical structure (abstract – a visual display is continually updated, showing the present position and orientation).
Soper et al fail to explicitly disclose a pullback path.
However, Cohen et al teach in the same medical field of endeavor, a pullback path ([0420] – manual pullback of the endoluminal imaging probe is performed by an operator, the operator pushes the probe forward at time in order to view a given region for a second time).

Regarding claim 6, Soper et al disclose wherein the position determination processor is further configured to define the detected path of the catheter in the anatomical structure from the movement of the catheter through the anatomical structure by a start point of the detected path identified by either a user input or by positions of the position data of the position sensor (col.5, ll. 51-55, claim 18 – origin or reference point).
Soper et al fail to explicitly disclose a pullback path.
However, Cohen et al teach in the same medical field of endeavor, a pullback path ([0420] – manual pullback of the endoluminal imaging probe is performed by an operator, the operator pushes the probe forward at time in order to view a given region for a second time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the movement path of the catheter with a pullback path of Cohen et al as it would provide application of a known technique (catheter pullback) to a known device (catheter) ready for improvement to yield predictable results (acquire location data in a lumen).
Regarding claim 7, Soper et al disclose further comprising a display configured to present a synchronized view of intravascular data of an intravascular data acquisition sensor and the anatomical data of the anatomical structure based on the position data of the position 
Regarding claim 8, Soper et al disclose a system for determining a specific position of a distal end of a catheter in an anatomical structure, comprising an anatomical data processor and a device according to claim 1 (see claim 1 above), wherein the anatomical data processor is configured to provide said given anatomical data (Fig.1A, 56 - the system of Soper et al being computer implemented, abstract - a 3-D graphical airway model generated from image reconstruction).
Regarding claim 9, Soper et al disclose wherein at least one of the position sensor is an electromagnetic sensor (col.9, l.62-col.10, l.10 - position sensor 84 with three orthogonal coils relative to an electromagnetic field source) and the anatomical data processor is an X-ray processor (col.3, ll.60-65, Fig.8A, step 302 - images produced by a CT scan).
Regarding claim 10, Soper et al disclose a method for determining a specific position of a distal end of a catheter in an anatomical structure (abstract), the device comprising:
moving the catheter through the anatomical structure, the catheter including a position sensor arranged spaced apart from the distal end in a proximal direction (the claim does not limit how far the position sensor must be “spaced apart” from the distal end or how much of the catheter constitutes the distal end; fig.1B – position sensor 84 and distal end 78); 
providing position data of the position sensor as the catheter is moved through the anatomical structure (abstract- position of the distal tip…during the procedure…a visual display 
providing anatomical data of the anatomical structure (col.12, ll. 11-29 - model generation and registration, 3-D airway tree model); 
detecting a path of the catheter in the anatomical structure from the movement of the catheter through the anatomical structure based on the position data of the position sensor and the anatomical data of the anatomical structure (col.5, ll.64-67; col.13, ll.58-67 - path is plotted along the centerlines of the airway tree model passages, along with a current position of the flexible endoscope);
determining the specific position of the distal end of the catheter in the anatomical structure based on (i) distance between the position sensor and the distal end of the catheter as indicated by the position data of the position sensor (the distance between is known as it is a fixed positioning, position of the distal end is known by the position data of the position sensor, abstract – an embedded position sensor in the flexible endoscope indicates the position of the distal tip of the probe), (ii) the detected path of the catheter, and (iii) a position of the position sensor on the detected path of the catheter in the anatomical structure as indicated by the position data of the position sensor (col.5, ll.64-67; col.13, ll.58-67 - path is plotted  along the centerlines of the airway tree model passages, along with a current position of the flexible endoscope); and

Soper et al fail to explicitly disclose wherein the moving of the catheter comprises a pullback of the catheter through the anatomical structure and a pullback path.
However, Cohen et al teach in the same medical field of endeavor, wherein the moving of the catheter comprises a pullback of the catheter through the anatomical structure and a pullback path ([0420] – manual pullback of the endoluminal imaging probe is performed by an operator, the operator pushes the probe forward at time in order to view a given region for a second time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the movement path of the catheter with wherein the moving of the catheter comprises a pullback of the catheter through the anatomical structure and a pullback path of Cohen et al as it would provide application of a known technique (catheter pullback) to a known device (catheter) ready for improvement to yield predictable results (acquire location data in a lumen).
Regarding claim 12, Soper et al disclose providing an anatomical data processor (Fig.1A, 56 - the system of Soper et al being computer implemented); registering the position sensor with the anatomical data processor (col.5, ll.64-67; col.13, ll.58-67 - path is plotted  along the 
Regarding claim 13, Soper et al disclose providing an intravascular data acquisition sensor arranged at the distal end of the catheter and configured to provide intravascular data (Figs 1B and 1C, col.10, ll. 60-65 - touch sensors 98); and registering the intravascular data with at least one of the positon data of the position sensor and the anatomical data of the anatomical structure based on the position data of the position sensor (col.10, ll.60-65 – touch sensors respond to contact with tissue…the signal produced by touch sensors 98 is thus useful in determining when the distal end of the flexible endoscope has contacted the junction, which serves as reference for tracking the flexible endoscope and providing registration).
Regarding claims 14 and 15, Soper et al disclose a computer system comprising at least one processor and a non-transitory machine-readable storage medium encoded with instructions that when executed by the at least one processor (Fig.1A, 56 - the system of Soper et al being computer implemented) cause the at least one processor to:
move a catheter through the anatomical structure, the catheter including a position sensor arranged spaced apart from the distal end in a proximal direction (the claim does not limit how far the position sensor must be “spaced apart” from the distal end or how much of the catheter constitutes the distal end; fig.1B – position sensor 84 and distal end 78); 
provide position data of the position sensor as the catheter is moved through the anatomical structure (abstract- position of the distal tip…during the procedure…a visual display is 
provide anatomical data of the anatomical structure (col.12, ll. 11-29 - model generation and registration, 3-D airway tree model); 
detect a path of the catheter in the anatomical structure from the movement of the catheter through the anatomical structure based on the position data of the position sensor and the anatomical data of the anatomical structure (col.5, ll.64-67; col.13, ll.58-67 - path is plotted along the centerlines of the airway tree model passages, along with a current position of the flexible endoscope); 
determine the specific position of the distal end of the catheter in the anatomical structure based on (i) distance between the position sensor and the distal end of the catheter as indicated by the position data of the position sensor (the distance between is known as it is a fixed positioning, position of the distal end is known by the position data of the position sensor, abstract – an embedded position sensor in the flexible endoscope indicates the position of the distal tip of the probe), (ii) the detected path of the catheter, and (iii) a position of the position sensor on the detected path of the catheter in the anatomical structure as indicated by the position data of the position sensor (col.5, ll.64-67; col.13, ll.58-67 - path is plotted  along the centerlines of the airway tree model passages, along with a current position of the flexible endoscope); and

Soper et al fail to explicitly disclose wherein the moving of the catheter comprises a pullback of the catheter through the anatomical structure and a pullback path.
However, Cohen et al teach in the same medical field of endeavor, wherein the moving of the catheter comprises a pullback of the catheter through the anatomical structure and a pullback path ([0420] – manual pullback of the endoluminal imaging probe is performed by an operator, the operator pushes the probe forward at time in order to view a given region for a second time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the movement path of the catheter with wherein the moving of the catheter comprises a pullback of the catheter through the anatomical structure and a pullback path of Cohen et al as it would provide application of a known technique (catheter pullback) to a known device (catheter) ready for improvement to yield predictable results (acquire location data in a lumen).
Regarding claim 16, Soper et al disclose wherein the position determination processor is configured to track the position sensor in the anatomical structure based on a registration of the anatomical data of the anatomical structure and the position data of the position sensor 
Regarding claim 18, Soper et al disclose wherein the position determination processor is further configured to track the position sensor in the anatomical structure based on a registration of the anatomical data of the anatomical structure and the position data of the position sensor (col.13, ll. 25-27 - in order to track the sensor position within the MCF (model coordinate frame) the two must be registered such that a known position in the MCF correlates to a known position in the ACF (absolute coordinate frame)).
Regarding claim 20, Soper et al disclose wherein detecting the path of the catheter in the anatomical structure includes tracking the position sensor in the anatomical structure based on a registration of the anatomical data of the anatomical structure and the position data of the position sensor (col.13, ll. 25-27 - in order to track the sensor position within the MCF (model coordinate frame) the two must be registered such that a known position in the MCF correlates to a known position in the ACF (absolute coordinate frame)).
Soper et al fail to explicitly disclose a pullback path.
However, Cohen et al teach in the same medical field of endeavor, a pullback path ([0420] – manual pullback of the endoluminal imaging probe is performed by an operator, the operator pushes the probe forward at time in order to view a given region for a second time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the movement path of the catheter with a pullback path of Cohen et al as it would provide application of a known technique (catheter pullback) to a 
Regarding claim 22, Soper et al disclose further comprising instructions that when executed by the at least one processor (Fig.1A, 56 - the system of Soper et al being computer implemented) cause the at least one processor to: register the position sensor with an anatomical data processor (col.5, ll.64-67; col.13, ll.58-67 - path is plotted  along the centerlines of the airway tree model passages, along with a current position of the flexible endoscope); and operate the anatomical data processor to generate the anatomical data of the anatomical structure (col.12, ll. 11-29 - model generation and registration, 3-D airway tree model).
Regarding claim 23, Soper et al disclose further comprising instructions that when executed by the at least one processor (Fig.1A, 56 - the system of Soper et al being computer implemented) cause the at least one processor to register the intravascular data with at least one of the position data of the position sensor and the anatomical data of the anatomical structure based on the position data of the position sensor (col.10, ll.60-65 – touch sensors respond to contact with tissue…the signal produced by touch sensors 98 is thus useful in determining when the distal end of the flexible endoscope has contacted the junction, which serves as reference for tracking the flexible endoscope and providing registration).
Regarding claim 24, Soper et al disclose further comprising instructions that when executed by the processing circuitry (Fig.1A, 56 - the system of Soper et al being computer implemented) cause the processing circuitry to: register the position sensor with an anatomical data processor (col.5, ll.64-67; col.13, ll.58-67 - path is plotted  along the centerlines of the airway tree model passages, along with a current position of the flexible endoscope); and 
Regarding claim 25, Soper et al disclose further comprising instructions that when executed by the processing circuitry (Fig.1A, 56 - the system of Soper et al being computer implemented) cause the processing circuitry to register the intravascular data with at least one of the position data of the position sensor and the anatomical data of the anatomical structure based on the position data of the position sensor (col.10, ll.60-65 – touch sensors respond to contact with tissue…the signal produced by touch sensors 98 is thus useful in determining when the distal end of the flexible endoscope has contacted the junction, which serves as reference for tracking the flexible endoscope and providing registration).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-16, 18, 20 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793